Citation Nr: 1740629	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left hand (arthritis).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss (hearing loss).

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before a Veteran's Law Judge (VLJ) in June 2014.  As that VLJ no longer works for the Board, the Veteran was offered a second hearing and testified before the undersigned at a February 2017 hearing.  A transcript of each hearing is of record. 

Both of the issues on appeal were first denied in a rating decision of September 2001, which became final one year after it was mailed to the Veteran.  In a June 2005 decision the RO declined to reopen either claim.  This decision became final one year after it was mailed to the Veteran.  In a November 2008 rating decision, the RO reopened the Veteran's claim for service connection for arthritis but ultimately denied the claim.  In a March 2011 rating decision the RO reopened the Veteran's claim for service connection for hearing loss but ultimately denied the claim.  In August 2014 this matter was before the Board on the Veteran's request to reopen and grant service connection for each claim.  The Board remanded with instructions for the RO to issue a statement of the case (SOC) for the issue of entitlement to service connection for tinnitus; to seek records of audiological testing from October 2010, October 2011, and July 2012; to seek VA treatment records from before 2004, from March 2005 to October 2010, from September 2008 to October 2010, and from June 2013 to present; and to seek records from the Social Security Administration (SSA).  

The RO was ordered to return the issue of entitlement to service connection for tinnitus to the Board if, and only if, the Veteran perfected an appeal within 60 days of the RO issuing its SOC.  The RO issued an SOC in December 2015 and the Veteran did not perfect an appeal within 60 days.  The RO's denial of service connection for tinnitus is therefore not on appeal before the Board.  It will not be further addressed in this decision. 

The Veteran's SSA records and VA treatment records from the requested time periods have been obtained and associated with the claims file.  Regarding the three audiological testing results, treatment notes summarizing the results are now of record.  While the audiological testing results themselves have not been provided, other test results of record clearly demonstrate the Veteran's current hearing loss and the tests results in question are not close enough in time to the Veteran's service to show either a diagnosis in service or within one year of separation.  Records from the Social Security Administration have been obtained.  Therefore, the Board finds that the RO has substantially complied with its August 2014 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the Veteran's claim for service connection for arthritis was denied.

2.  No notice of agreement (NOD) was filed and no further evidence was added to the claims file for one year after the June 2005 rating decision was mailed.

3.  Since the June 2005 rating decision, the Veteran has submitted evidence in support of his claim for service connection for arthritis which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

4.  In a June 2005 rating decision, the Veteran's claim for service connection for hearing loss was denied.

5.  No NOD was filed and no further evidence was added to the claims file for one year after the June 2005 rating decision was mailed.

6.  Since the June 2005 rating decision, the Veteran has submitted evidence in support of his claim for  which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

7.  The competent medical evidence of record does not show a diagnosis of or treatment for arthritis in service or within one year of separation.

8.  The competent medical evidence of record does not show a nexus between the Veteran's in-service injury and his currently diagnosed arthritis.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for arthritis is final.  38 U.S.C.S. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2005).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for arthritis.  38 U.S.C.S. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The June 2005 rating decision denying service connection for hearing loss is final.  38 U.S.C.S. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (1992).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for hearing loss.  38 U.S.C.S. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The Veteran's arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a June 2016 brief, the Veteran's representative argued that although VA provided an examination of the Veteran's hands in July 2013, this examination did not fulfill VA's duty to assist the Veteran in substantiating his claims.  Citing Guerrieri v. Brown, 4 Vet. App. 467 (1993)(probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings) and Sklar v. Brown, 5 Vet. App. 140 (1993)( [a medical opinion's]weight may be less ... if the examiner is not a specialist), the representative pointed out that the July 2013 VA examiner was a nurse practitioner, not a specialist, and requested a remand to provide a new examination and medical opinion by a specialist.  

Each of the cases cited refers to the weight to be given evidence in making a decision, not to the specific requirements of VA's duty to assist the Veteran.  A VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Lack of specialty in a specific field is not sufficient to rebut this presumption.  The Veteran has not demonstrated, beyond the mere assertion above, that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, and the Board therefore finds that the presumption of regularity continues to apply to the July 2013 VA examiner.  

I.  New and Material Evidence

A.  Law

An RO rating decision becomes final one year from the date it was mailed to the Veteran unless the Veteran files an NOD or evidence is added to the file during that period.  38 U.S.C.S. § 7105(b)(1), (d)(3); 38 C.F.R. § 20.302.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.S. § 5108 (2014); 38 C.F.R. § 3.156 (2016).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

B.  Arthritis

As of the June 2005 rating decision, the record contained only the Veteran's service treatment records (STRs), with no evidence of diagnosis or treatment of arthritis in service or for one year after separation.  The record contained evidence of multiple injuries to the Veteran's left hand in service, but no evidence of current arthritis or a nexus connecting it to his in service injuries.  Evidence submitted after the June 2005 rating decision includes:  Left hand x-ray results from February 2007 showing mild joint space narrowing in multiple locations, most evident in the region of the first carpometacarpal / metacarpophalangeal and lateral intercarpal joints and mild chronic deformity of the fifth metacarpal shaft and the third middle phalanx; a March 2008 letter from the Veteran's primary care doctor at VA stating that the Veteran's left hand was more likely than not likely injured when he was in the Army.

This evidence is new in that it was not previously submitted to agency decision makers.  The Board finds that the February 2007 x-ray is material in that it provides for the first time some evidence of a current disability.  The Board also finds that the March 2008 doctor's letter is material in that it provides for the first time some evidence of a nexus between the Veteran's in-service injury and a currently diagnosed disability. Thus, the Board finds that this additional evidence is both new and material and the claim for service connection for arthritis is reopened.  The claim itself will be addressed in the "service connection" section below. 
C.  Hearing Loss

As of the June 2005 rating decision, the record contained only the Veteran's STRs, with no evidence of diagnosis or treatment of hearing loss in service, no evidence of a current hearing disorder, and necessarily no evidence of a causal nexus between the two.  Evidence submitted after the June 2005 rating decision includes: multiple statements by the Veteran describing his exposure to tank, artillery, and engine noise during his service; lay statements from the Veteran's spouse and a friend describing how he has spoken loudly and had trouble understanding people since he left active service; and audiological test results from October 2010, October 2011, July 2012, and December 2015, including the specific puretone threshold test results for the December 2015 test, showing auditory thresholds of greater than 40 dB at each frequency from 500 Hz to 4000Hz, bilaterally.

This evidence is new in that it was not previously submitted to agency decision makers.  The Board finds that the Veteran's statements, combined with the lay statements of his wife and friend, are material in that they describe both his lack of symptoms before service and his lay observable symptoms upon return from service.  The Board finds that the audiological test results, especially the results from December 2015, provide for the first time evidence of a currently diagnosed disability.  Thus, the Board finds that this additional evidence is both new and material and the claim for service connection for hearing loss is reopened.  The claim itself will be addressed in the REMAND section below.

II.  Service Connection

A.  Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Evidence

The Veteran is seeking service connection for arthritis, specifically claiming that two injuries to his left hand during service caused his currently diagnosed arthritis.

The Veteran's STRs show an injury to the left fourth and fifth fingers.  A January 1978 x-ray showed no fracture and the injury was assessed as a sprain and soft tissue trauma.  Handwritten notes also show an injury to the left middle finger in August 1978.   The Veteran's middle finger, left hand, had a distal 1/3 fracture with 10 degree angulation confirmed by x-ray.  The finger was splinted.  October 1978 notes show he continued with decreased range of motion with minimal swelling.  X-rays at the time showed a healing fracture.  There is no further evidence of treatment for this condition in the STRs.  The May 1979 separation exam was negative for complaint or diagnosis of a left hand condition.

The Veteran first applied for service connection for his arthritis in September 2000.  He was asked to provide any medical records he had documenting diagnosis or treatment for this condition but did not respond to this request.  

The first documented complaint of a left hand condition in post-service medical records is in December 2004, when the Veteran complained of numbness to his left hand, more noticeable on his little and ring fingers.  In February 2005 a sensory conduction test noted borderline carpal tunnel syndrome, but results were not sufficiently outside of normal range to be clinically significant.  Retesting in six months was suggested if symptoms worsened but no such testing is in the record.  

In February 2007 a note from the Veteran's VA primary care doctor reads:

Pt. States that he had left hand injury when he was in service.  He is having chronic pain on the left knuckles and small joints of left little and left ring finger.  He wants to get a x-ray of left hand because he is going to file for disability.  Pt. wants a letter from me for disability claim.

A February 2007 x-ray of the Veteran's left hand revealed mild joint space narrowing in multiple locations, most evident in the region of the first carpometacarpal/metacarpophalangeal and lateral intercarpal joints.  Mild chronic deformity of the fifth metacarpal shaft and the third middle phalanx were observed in the AP view. The osseous structures appeared intact and in satisfactory position.  The Veteran's clinical history was noted to include pain and stiffness of the small joints of his left small and ring fingers.

No letter appears to have issued in 2007, but a medical note of contact from March 2008 stated that the Veteran wanted a call about a letter for his left hand and that the letter needed to say that "the patient's left hand was more likely than not likely injured when he was in the Army."

A March 2008 letter by the Veteran's VA doctor stated that the doctor was treating the Veteran for chronic backache, s/p back surgery, chronic pain syndrome, hypertension, hypercholesterolemia, Barrett's esophagus, BPH, Depression, COPD, psoriasis, and s/p umbilical hernia surgery.  The letter stated that the Veteran had a left hand injury when he was in service and was having chronic pain on the "left knuckles and small joints of left finger."  Without any further information or reasoning provided, the letter then stated that "Mr. Lopinsky's left hand was more likely than not likely injured when he was in the Army."   

A July 2013 VA medical examiner reviewed the available medical records and examined the Veteran.  The examiner found normal range of motion, but with pain on the left hand little and ring fingers after repeated use.  Historically, the examiner noted that the in -service injuries appear to have healed without complications and no chronic left hand condition appeared in the records throughout the two decades following service, which was consistent with what the Veteran told him during the exam.  The examiner reviewed x-rays from the record and noted that the fifth metacarpal trauma and DIP joint degenerative changes had not been present in x-rays taken in service.  In the examiner's opinion, the Veteran's current arthritis was less likely than not caused by the in-service injury, based on negative findings for two decades following service.  The examiner stated that the degenerative changes were etiologically related to the aging process. 
Medical records obtained from the Social Security Administration focus almost entirely on non-service-connected disabilities and barely mention the Veteran's left hand condition.  

The Veteran submitted a statement in September 2009 asserting that he has had no other trauma to his hand and he is sure that his injury in 1978 caused his current arthritis.  He maintained that he would not claim this if there had been an x-ray at his separation showing he was fine, but feels that he was quickly processed through without much attention.  He also mentioned that his symptoms were worsening.
At his June 2014 Board hearing, the Veteran testified that his left hand often swells up in the morning and he has numbness, tingling, and loss of grip strength in that hand.  He mentioned time on light duty while in service but did not indicate whether symptoms persisted in the time immediately following his separation or reappeared at any time before he filed for service-connection. 

At his February 2017 Board hearing, the Veteran testified that he has had left hand problems for a long time, pretty much his whole life, but he had never put one and two together.  He stated that when he was young he didn't worry about little things but now that he's older it bothers him much more.  In response to a question from his representative, the Veteran confirmed that his hand has continued to bother him since it was hurt in service, getting worse throughout the years. 

C.  Analysis

i.  Chronic Condition

The Veteran had active duty in the Army for more than 90 days and has a current diagnosis of arthritis in his left hand.  However, in-service x-rays indicate that his left hand injury was healed before separation and no left hand condition was noted on his separation examination.  The record contains no complaints of a left hand condition during the one year period after separation, or for the following two decades.  The only evidence in the record indicating any symptoms existed during this period are the Veteran's somewhat vague assertions in 2017 that he has had symptoms for a long time, most of his life, and his hand has bothered him since it was injured.  Diagnostic Code 5229 and 5230 rate arthritis of the fingers based on limitation of motion.  Even in July of 2013, the Veteran had full range of motion in all of his fingers.  Even if he had some level of discomfort in his fingers, the balance of the evidence is against a compensable level of arthritis during the year after his separation, and presumptive service connection based on 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

Considering the evidence of continuous symptomatology under 38 C.F.R. § 3.303(b) leads to the same conclusion.  There was no diagnosis of arthritis or any other left hand condition once the Veteran's injury healed in late 1978, as shown in his contemporaneous x-rays.  From the time of his separation in May 1979 until December 2004 there is no record of any hand condition.  Even considering the Veteran's recent testimony that his hand has bothered him since the injury, which he is competent to observe and state under Jandreau, this statement doesn't specify any particular symptoms that he identifies as still having today.  The balance of the evidence simply does not support a finding of continuous symptomatology since his injury or separation from service and a grant of servic3e connection under § 3.303(b) is not warranted.

ii.  Direct Service Connection

As the Veteran's February 2007 x-ray shows and the July 2013 VA examiner confirmed, the Veteran has degenerative arthritis in his DIP joints. As VA has not contested this finding, the presence of arthritis is shown.  The same applies to the evidence of an in service injury to the Veteran's left hand, as documented in the Veteran's STRs, including x-rays and treatment notes.  What the Veteran still needs to show to support his claim for service connection is a nexus between his arthritis and his in-service injury.  The most probative pieces of evidence on this subject are the March 2008 letter from the Veteran's doctor and the July 2013 VA examiner's opinion.  

It is not clear from the March 2008 letter that the Veteran's doctor had been given a chance to review any of the Veteran's STRs.  The letter contains a brief statement that the Veteran injured his left hand in service, which earlier medical notes indicate the Veteran told his doctor.  Without citing any evidence or providing any supporting reasoning whatsoever, the letter then states that the Veteran's left hand "was more likely than not likely injured when he was in the Army."  This is merely rephrasing the conceded fact that the Veteran injured his hand in service.  It does not actually state that the Veteran's current left hand condition is etiologically related to the in-service injury.  Even a liberal reading of this statement, assuming that it did mean that the Veteran's current condition was caused by his in-service injury, does not provide any supporting evidence or reasons and bases for the opinion.  Because it is not clear that the Veteran's doctor had access to the relevant evidence and the letter lacked reasons and bases to support its conclusion, the Board assigns very little weight to this opinion.

The July 2013 VA examiner reviewed the Veteran's STRs and available medical records as well as examining the Veteran in person.  The Board acknowledges that some medical records were obtained after July 2013, however, these records contained only limited reference to the Veteran's left hand and addressed only current treatment, not the etiology of the Veteran's condition.  The examiner opined that the Veteran's arthritis was less likely than not caused by his claimed in-service injury, event, or illness.  In support of this the examiner cited STRs documenting both the Veteran's injury, his recovery, his in-service and post service x-rays, and his own in person observations.  Because the Veteran's in-service fracture had healed to the point that a summer 1978 x-ray reveled no acute  findings of any bones, and he required no treatment for his hand or fingers for at least ten years after service, the examiner found it less likely than not that the in-service injury had caused the Veteran's arthritis.  Instead, the examiner noted that the degenerative changes to the left hand joints were etiologically to wear from the aging process.  This also seems to make independent sense, as the degenerative changes in the x-ray were not limited to the fingers that were injured in service.  Because this opinion is supported by clearly stated reasons and bases with reference to relevant pieces of evidence, the Board assigns it great probative weight.

The Board finds that the opinion provided by the VA examiner in July 2013 is the most probative evidence of record addressing the question of whether the Veteran's arthritis is related to his service.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The Veteran's doctor provided nothing more than a brief statement with no supporting evidence or reasoning.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that his arthritis began with his in-service injury and must have been caused by it, the Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, the examiner's opinion is afforded significant weight, and it is the most probative evidence of record.  The benefit of the doubt standard is not applicable here as the evidence is not in equipoise, but rather the balance of the competent evidence is against finding a nexus between the Veteran's arthritis and his in-service injury.


ORDER

1.  The application to reopen the claim for entitlement to service connection for arthritis, left hand, is granted.  The claim is granted to this extent only.

2.  The application to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.  The claim is granted to this extent only.

3.  Service connection for arthritis, left hand, is denied.


REMAND

A December 2015 VA examiner opined that the Veteran's hearing loss was less likely than not related to his active service.  While the examiner's report noted review of the claims file and medical records, as well as examining the Veteran, the reasons and bases provided for the opinion failed to discuss evidence potentially favorable to the Veteran's claim.  Specifically, the December 2015 examiner did not address audiological test results from March 1978, showing the Veteran's hearing thresholds as higher than either the entry or exit examination.  The examiner also failed to address lay statements from the Veteran's wife and his friend, submitted in May 2011, which document at least some symptoms of hearing loss apparently beginning upon return from service. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the December 2015 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the report.  An examination is not required unless it is determined that another examination is needed to provide the requested opinion.  The VA examiner should offer the following opinion with supporting rationale:

A.  Was the Veteran's bilateral sensorineural hearing loss at least as likely as not (50 percent or greater probability) incurred in or caused by his active service?

i.  The rationale provided should discuss the lay statements of the Veteran's wife and friend from May 2011.

ii.  The rationale provided should discuss the March 1978 audiological testing results from the Veteran's STRs.

2.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


